Petition for rehearing denied September 25, 1934                        ON PETITION FOR REHEARING                              (35 P.2d 980)
Appellants and respondents have each filed petitions earnestly requesting a rehearing herein. They also suggest that one statement contained in our opinion is susceptible of more than one construction: That is, where we say, "That the fund arising from the bond should be prorated among such claimants as shall have established their claims." Petitioners claim such statement may be construed to mean that the fund shall be applied only to the claims that have heretofore been established. While we deem such a construction would place quite a strain on the language used, we may clarify it by saying that it means that the bond or funds arising therefrom, was, and is intended for the protection of each one who may have been injured by reason of the violation of the terms of the bond. And all that is necessary for the party so injured to do, to entitle him to share in said fund, is to establish his claim before a court of competent jurisdiction having supervision over the administration of the fund. This court has no power *Page 249 
to substitute or add conditions to the bond to which the obligor did not agree. Our authority consists solely in the ascertaining and declaring what is in terms or substance contained in the instrument and not "to insert what has been omitted or omit what has been inserted": Oregon Code 1930, § 9-214.
If the statute does not sufficiently secure the investor, the legislature is the body to provide for the additional protection.
The other questions raised in the petition for rehearing were contained in the original briefs and passed upon in our former opinion.
The rehearing will be denied. *Page 250